      Case 1:20-cv-01049-DLC Document 64 Filed 08/07/20 Page 1 of 2




-------------------------------------- X
                                       :
INGRID WIEGAND,                        :
                                       :
                          Plaintiff,   :             20cv1049 (DLC)
                -v-                    :
                                       :                  ORDER
AIR PEGASUS HELIPORT, INC., ALVIN S.   :
TRENK, and ABIGAIL TRENK,              :
                                       :
                          Defendants.  :
                                       :
-------------------------------------- X

-------------------------------------- X
                                       :
AIR PEGASUS HELIPORT, INC. and ABIGAIL :
TRENK,                                 :
                                       :
               Third-Party Plaintiffs, :
                                       :
               -v-                     :
                                       :
JET AVIATION FLIGHT SERVICES, INC.,    :
JET AVIATION GROUP, INC., AMAZING      :
FLIGHT LLC, BAY CRANE SERVICES OF      :
CONNECTICUT, INC., HBH AIRCRAFT LLC,   :
BGHN HOLDINGS LLC, 576 LLC, and NYON   :
LLC,                                   :
                                       :
               Third-Party Defendants. :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     This action was filed on February 10, 2020.         On April 24,

the plaintiff agreed to dismiss the claims against Alvin Trenk.

On June 26, defendants Air Pegasus Heliport, Inc. (“Air

Pegasus”) and Abigail Trenk filed a third-party complaint.            On

July 31, Air Pegasus and Abigail Trenk moved to dismiss this
         Case 1:20-cv-01049-DLC Document 64 Filed 08/07/20 Page 2 of 2



action for lack of subject matter jurisdiction.           Specifically,

they assert that the plaintiff and Ms. Trenk are both domiciled

in New York and that New York is the principal place of business

of Air Pegasus.

     A conference with all parties was scheduled to occur on

August 7.     In a letter of that same day, the plaintiff, Ms.

Trenk and Air Pegasus requested that this action be dismissed

without prejudice.

     At the August 7 conference, which was held on the record,

no party objected to the dismissal of the action without

prejudice.     Accordingly, it is hereby

     ORDERED that this action is dismissed against Alvin Trenk

with prejudice.

     IT IS FURTHER ORDERED that this action is dismissed against

Air Pegasus and Abigail Trenk without prejudice.            The Clerk of

Court is directed to close the case.

     SO ORDERED:

Dated:       New York, New York
             August 7, 2020


                                     __________________________________
                                                 DENISE COTE
                                        United States District Judge




                                      2
